This is an appeal from an order of the Corporation Commission of the state of Oklahoma by Wells Fargo   Co., the American Express Company, and the United States Express Company from the action of the Corporation Commission in refusing to approve an additional suspending bond pending appeal from Order No. 203 of the Corporation Commission of the state of Oklahoma to the Supreme Court of the state. The facts relating to the appeal are brief. On the 11th day of June, 1909, the Corporation Commission of the state of Oklahoma issued its final Order No. 203, prescribing rates, rules, and regulations applicable to all intrastate express business in the state of Oklahoma, and all companies engaged therein, effective August 1, 1909. The United States Express Company appealed from said order and gave a bond in the sum of $33,000. On the 12th day of July, 1913, it was required, by the Corporation Commission, to give an additional bond of $277,000. Wells Fargo   Co. likewise appealed from Order No. 203 of the Corporation Commission of Oklahoma and gave a suspending bond in the sum of $200,000, which bond was subsequently reduced by the Commission to $80,000. On the 12th day of July, 1913, it was ordered by the Commission to give an additional bond in the sum of $112,000. The American Express Company also appealed from Order No. 203 of the Corporation Commission, executing a supersedeas, or suspending bond, in the sum of $35,000. On the 12th day of July, 1913, it was ordered by the Corporation Commission to increase its bond from $35,000 to $140,760, the increase being $105,760. Pursuant to the orders above referred to, each of the companies prepared and presented to the Commission for filing and approval, on the 17th day of July, 1913, bonds in the sums required by the Commission's orders. The Commission refused to approve the bonds, and from the order refusing to approve the bonds, the express companies appeal, and it is stipulated between the express companies and the Corporation Commission that the cause be submitted to this court for decision upon the following question: *Page 117 
"Are the appellants entitled to give an additional suspending bond conditioned that they will refund to the parties entitled thereto all charges which they may collect or receive pending the appeal, in excess of those authorized by the final decision of the Supreme Court of the state, under the Constitution, or may they be required by the Commission, under Senate Bill No. 81, approved February 10, 1913, to execute such additional suspending bonds conditioned that they will pay to the Commission all charges which they may collect or receive, pending said appeal, in excess of those fixed or authorized by the final decision of the Supreme Court for distribution by the Commission, to parties entitled thereto, pursuant to the provisions of said Senate Bill No. 81?"
Practically every question presented by the briefs of counsel is settled by the opinion of this court in the case ofPioneer Telephone   Telegraph Co. v. State, 40 Okla. 417,138 P. 1033, wherein it is held:
"The Corporation Commission of this state has jurisdiction to entertain an action instituted in the name of the state, through the law officer designated by law to appear before said Commission, to recover from a transmission company the refund of excess charges which were collected by it in violation of the rates fixed by said Commission.
"Such action in the name of the state for the recovery of such refunds, for the purpose of the same being distributed to the persons entitled thereto, is a police regulation incident to the effective regulation and control of public service corporations by the agencies of the state.
"The act of February 10, 1913 (Sess. Laws 1913, c. 10), entitled 'An Act conferring authority upon the Corporation Commission to adjust controversies between parties growing out of refunds for public service; to require all refunds to be turned over to the Commission; to determine the amount of refund, and to whom due; and declaring an emergency'  — is not repugnant to section 46 (o) of article 5 (section 123, Williams' Ann. Ed.) of the Constitution of this state.
"This court will not listen to the objection to the constitutionality *Page 118 
of an act by a party whose right it does not affect, and who has no interest in defeating it."
The bonds should be conditioned as suggested by the Commission, that is, "That the said companies will respectively pay to the Commission all charges which they may collect or receive pending said appeal in excess of those fixed or authorized by the final decision of the Supreme Court, for distribution by the Commission to the parties entitled thereto," and the order to file good and sufficient bonds conditioned as required by the Commission is sustained.
All the Justices concur.